Exhibit 10.2

PAR PETROLEUM CORPORATION

AWARD OF RESTRICTED STOCK

(Special Award)

In this Award, Par Petroleum Corporation (the “Company”) grants to [name] (the
“Participant”), a Director or an Employee, Restricted Stock under the Par
Petroleum Corporation 2012 Long Term Incentive Plan (“Plan”). This Award of
Restricted Stock is governed by the terms of this Award document and the Plan.
All capitalized terms not defined in this Award shall have the meaning of such
terms as provided in the Plan.

1. The “Date of Grant” is [            ].

2. The total number of shares of Restricted Stock granted is [            ].

3. The Restricted Stock granted in this Award shall vest as follows:

Subject to item 4 below, Participant shall not become vested in any of the
Restricted Stock granted unless he or she is continuously a Director of the
Company or employed with the Company or a Company Affiliate from the Date of
Grant through the Vesting Date, and Participant may not sell, assign, transfer,
exchange, pledge, encumber, gift, devise, hypothecate or otherwise dispose of
any Restricted Stock until such Restricted Stock become Vested as provided
herein. The transfer restrictions and substantial risk of forfeiture imposed in
the foregoing sentence shall lapse on the following “Vesting Dates” as to 50% of
the Restricted Stock on the first anniversary of the Date of Grant and the
remaining 50% on the second anniversary of the Date of Grant. The Restricted
Stock as to which such restrictions so lapse are referred to as “Vested.”

4. Other Vesting Events are as follows:

Notwithstanding the foregoing vesting schedule in item 3, the Restricted Stock
will be 100% Vested upon any one of the following “Vesting Events”:
(a) Participant’s termination as Director and Service due to death or Disability
or termination of employment with the Company and its Affiliates due to death or
Disability, (b) the Participant’s termination of employment by the Company and
its Affiliates without Cause or (c) upon a Change in Control. The date of the
Participant’s termination of directorship and Service or termination of
employment with the Company and its Affiliates on account of one of the Vesting
Events shall be the Vesting Date for purposes of this Award. The date of the
Change in Control shall be the Vesting Date for purposes of this Award.

5. Other Terms and Conditions:

(a) No Fractional Shares. All provisions of this Award concern whole shares of
Stock. If the application of any provision hereunder would yield a fractional
share, such fractional share shall be rounded down to the next whole share if it
is less than 0.5 and rounded up to the next whole share if it is 0.5 or more.



--------------------------------------------------------------------------------

(b) Not an Employment or Service Agreement. This Award is not an employment
agreement, and this Award shall not be, and no provision of this Award shall be
construed or interpreted to create any right of Participant to continue as a
Director or continue employment with or provide services to the Company or any
of its Affiliates.

(c) Independent Tax Advice and Acknowledgments. Participant has been advised and
Participant hereby acknowledges that he or she has been advised to obtain
independent legal and tax advice regarding this Award, the grant of the
Restricted Stock and the disposition of such shares, including, without
limitation, the election available under Section 83(b) of the Internal Revenue
Code. Participant acknowledges receipt of a copy of the Plan and represents that
he or she is familiar with the terms and provisions thereof, and hereby accepts
this Award subject to all the terms and provisions of the Plan and this Award.

(d) The Committee has determined in connection with this Award that in the event
that a Section 83(b) election is not made, the Participant who is an Employee
may elect to have the Company withhold that number of shares of Restricted Stock
otherwise deliverable to the Participant when such shares become Vested or to
deliver to the Company a number of shares of Stock, in each case, having a Fair
Market Value on the date of Vesting equal to the minimum amount required to be
withheld for taxes as a result of such exercise. The election must be made in
writing and must be delivered to the Company prior to the date of Vesting. If
the number of shares so determined shall include a fractional share, the
Participant shall deliver cash in lieu of such fractional share. All elections
shall be made in a form approved by the Committee and shall be subject to
disapproval, in whole or in part by the Committee.

The Restricted Stock granted hereunder will be subject to all applicable
federal, state and local taxes domestic and foreign and withholding requirements
(including, without limitation, any withholding required under any other
employee benefit plan maintained by the Company or a Company Affiliate). The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Award.

 

PARTICIPANT: Name Signature:  

 

Date:  

 

PAR PETROLEUM CORPORATION By:  

 

Date:  

 